Root, J.
(concurring) — To the foregoing may be added this thought: The liberty and natural rights of a citizen— such as his privilege to engage in a lawful vocation for a livelihood — can be denied him by the legislature only where such deprivation is necessary to accomplish a given result essential to the welfare of the public. If that result can be attained in a practicable manner without interference with such liberty and rights, there is an absence of that necessity which is an essential and prerequisite to the validity of such a statute.
In the case at bar, the only justification urged in behalf of the statute is that good plumbing is necessary to the health of people in cities having over ten thousand inhabitants. Avowedly, it is sought to insure good plumbing by means of this statute; It is self-evident that the same or a better result can be obtained by means of statutes or ordinances requiring good plumbing, and insuring it by means of adequate inspection. Such a statute or ordinance would not interfere with the liberty or natural rights of any person, and would safeguard the health of the public as fully as, or more so than, the statute now in question. It therefore follows that the liberty and natural rights of the individual are infringed by this statute unnecessarily and, consequently, unconstitutionally.